Case 1:20-cv-20536-UU Document 24 Entered on FLSD Docket 07/17/2020 Page 1 of 2




                             UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF FLORIDA
                                    MIAMI DIVISION


  ALFRED VILLODAS,

         Plaintiff,

  v.                                                 CASE NO.: 1:20-cv-20536-UU

  CAPITAL ONE BANK (USA), N.A.

         Defendant.


                                           ./


                JOINT STIPULATION OF DISMISSAL WITH PREJUDICE


                COMES NOW the Plaintiff, ALFRED VILLODAS, and the Defendant,

 CAPITAL ONE BANK (USA), N.A., pursuant to Fed. R. Civ. P. 41(a)(1)(A)(ii), by and

 through their undersigned counsel, hereby stipulate to dismiss, with prejudice, each claim and

 count therein asserted by Plaintiff against the Defendant, in the above styled action, with

 Plaintiff and Defendant to bear their own attorney’s fees, costs and expenses.

       By:
   /s/Heather H. Jones, Esq.                             /s/ Jenny N. Perkins
   Heather H. Jones, Esquire                            Jenny N. Perkins, Esq.
   Florida Bar No. 0118974                              Florida Bar No. 77570
   William “Billy” Peerce Howard, Esquire               BALLARD SPAHR LLP
   Florida Bar No. 0103330                              1735 Market Street, 51st Floor
   Heather@TheConsumerProtectionFirm.com                Philadelphia, PA 19103
   Billy@TheConsumerProtectionFirm.com                  Tele: (215) 864-8378
   THE CONSUMER PROTECTION FIRM, PLLC                   Fax: (215) 864-8999
   4030 Henderson Blvd.                                 perkinsj@ballardspahr.com
   Tampa, FL 33629                                      Attorney for Defendant
   Tele: (813) 500-1500
   Fax: (813) 435-2369
   Attorneys for Plaintiff
Case 1:20-cv-20536-UU Document 24 Entered on FLSD Docket 07/17/2020 Page 2 of 2




                                 CERTIFICATE OF SERVICE

       I certify that on July 17, 2020, a copy of the foregoing document was served on all

 counsel of record via CM/ECF.


                                                    /s/ Heather H. Jones

                                                    Heather H. Jones, Esq.
